 

Exhibit 10.1

GENERAL RELEASE OF CLAIMS

THIS GENERAL RELEASE OF CLAIMS (this “Release”) is entered into by and between
DASAN Zhone Solutions, Inc., a Delaware corporation (the “Company”), and Mikhail
Golomb (“Executive”), as of the Effective Date (as defined below).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of December 1, 2017 (the “Employment Agreement”);

WHEREAS, the Company has agreed to provide Executive with certain benefits,
subject to Executive’s execution of this Release; and

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the benefits payable to
Executive described in Section 2(d) below, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

1.Effective Date; Last Day of Employment.  

(a)Effective Date.  This Release shall become effective upon the occurrence of
both of the following events: (i) execution of the Release by the parties; and
(ii) expiration of the revocation period applicable under Section 4(d) below
without Executive having given notice of revocation.  The date of the last to
occur of the foregoing events shall be referred to in this Release as the
“Effective Date.”  Until and unless both of the foregoing events occur, this
Release shall be null and void.  Executive understands that Executive will not
be given any severance benefits under this Release unless the Effective Date
occurs on or before the date that is thirty (30) days following the Resignation
Date (as defined below).

(b)Last Date of Employment.  Executive formally informed the Company on August
26, 2019 of his resignation from his position as the Chief Financial Officer,
Corporate Treasurer, and Corporate Secretary of the Company effective as of
August 30, 2019 (the “Resignation Date”) to explore another opportunity.
Executive hereby resigns from his employment with the Company (and any officer
titles or officer positions he may hold) of the Company (and any of its
affiliates and subsidiaries) effective as of the Resignation Date.  Executive
shall execute any additional documentation necessary to effectuate such
resignations.  Executive’s “separation from service” for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), shall be the
Resignation Date.

2.Compensation.  

(a)Compensation Through Resignation Date.  On the Resignation Date, the Company
shall issue to Executive his final paycheck, reflecting (i) Executive’s fully
earned but unpaid base salary, through the Resignation Date at the rate then in
effect, and (ii) all accrued, unused paid time off due Executive through the
Resignation Date.  Subject to Sections 2(b) and (d) below, Executive
acknowledges and agrees that with his final check, Executive received all
monies, bonuses, commissions, expense reimbursements, paid time off, or other
compensation he earned or was due during his employment by the Company.  

 



--------------------------------------------------------------------------------

 

(b)Expense Reimbursements.  The Company, within thirty (30) days after the
Resignation Date, will reimburse Executive for any and all reasonable and
necessary business expenses incurred by Executive in connection with the
performance of his job duties prior to the Resignation Date, which expenses
shall be submitted to the Company with supporting receipts and/or documentation
no later than thirty (30) days after the Resignation Date.

(c)Benefits.  Executive’s entitlement to benefits from the Company, and
eligibility to participate in the Company’s benefit plans, shall cease on the
Resignation Date, except to the extent Executive elects to and is eligible to
receive continued healthcare coverage pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for himself and any covered dependents, in accordance with the provisions of
COBRA.

(d)Release Consideration.  In exchange for Executive’s agreement to be bound by
the terms of this Release, including, but not limited to, the release of claims
in Section 4, Executive shall be entitled to receive the following, which shall
be the exclusive benefits to which Executive is entitled, unless Executive has
materially breached the provisions of this Release, in which case Section
5(e)(iii) shall apply:

(i)A cash payment in the amount of $150,000, payable in a lump sum within ten
(10) days following the Effective Date; plus

(iii)On the Effective Date, the vesting and exercisability of all of Executive’s
outstanding stock options to purchase shares of the Company’s common stock
granted under the Company’s equity plan (the “Stock Options”) shall
accelerate.  His vested Stock Options   may be exercised by Executive (or
Executive’s legal guardian or legal representative) until February 28, 2020 (and
such exercise period shall not be extended beyond such date as a result of any
services provided by Executive during the Consulting Period (as defined below));
provided, however, that in no event shall any Stock Option remain exercisable
beyond the original outside expiration date of such Stock Option.  Except as
modified above, Executive’s Stock Options shall continue to be governed by the
terms and conditions of the Stock Option agreements and the Company’s equity
plan pursuant to which such Stock Options were granted.

Executive’s vested Stock Options (after giving effect to such acceleration on
the Effective Date) may be exercised by Executive (or Executive’s legal guardian
or legal representative) in accordance with the terms and conditions of the
Stock Option agreements and the Company's equity plan pursuant to which such
Stock Options were granted.  Except as modified above, Executive’s Stock Options
shall continue to be governed by the terms and conditions of the Stock Option
agreements and the Company’s equity plan pursuant to which such Stock Options
were granted.

(e)Return of the Company’s Property.  On the Resignation Date, and prior to the
payment of any amounts to Executive under Section 2(d) above, Executive shall
immediately surrender to the Company all property, equipment, cell phones,
lists, books and records of, or in connection with, the Company’s business, and
all other property belonging to the Company, it being distinctly understood that
all such lists, books and records, and other documents, are the property of the
Company. For the avoidance of the doubt, if any issues arise, the Company is to
identify and deliver the missing items list in writing to the Executive.

 

--------------------------------------------------------------------------------

 

3.Consulting Services.  

(a)Consulting Period.  During the period (the “Consulting Period”) commencing on
the Resignation Date and ending on February 28, 2020 (the “Consulting
Termination Date”), Executive shall provide consulting services to the
Company.  Executive’s consulting services pursuant to this Section 3(a) shall
automatically terminate on the Consulting Termination Date.  Either party may
terminate the Consulting Period upon ten (10) days' written notice to the other
party.

(b)Scope of Services During Consulting Period.  During the Consulting Period,
Executive shall use reasonable efforts to devote such percentage of his business
time and effort to the performance of his services hereunder as shall be
mutually agreed upon by Executive and the Chief Executive Officer of the Company
and shall provide such additional information, advice and assistance concerning
matters that are within the scope of Executive’s knowledge and expertise;
provided, however, that Executive shall not be required to provide services
under this Agreement for more than five (5) days per calendar month. Executive’s
advice shall be of an advisory nature and the Company shall not have any
obligation to follow such advice.  Executive agrees to perform the consulting
services and any other obligations or activities hereunder in accordance with
(i) the terms of this Agreement, (ii) all applicable laws, and (iii) all Company
policies and procedures as are provided in advance and in writing to Executive
in connection with Executive’s performance under this Agreement.  

(c)Availability.  In connection with Executive’s services to the Company,
Executive agrees to: (i) be available for consultation by telephone, fax or
e-mail on a regular basis on reasonable prior notice during regular business
hours; and (ii) be available to attend meetings with the Company’s executive
team or persons designated by any of the members of the Company’s management
team, at the Company’s headquarters or other offices, on reasonable prior
notice.  

(d)Status as Independent Contractor.  Notwithstanding any provision of this
Agreement to the contrary, during the Consulting Period, Executive acknowledges
that he is and shall at all times be an independent contractor, he is not an
agent or employee of the Company and he is not authorized to bind the Company or
otherwise act on behalf of the Company.  Nothing herein contained shall be
deemed to create an agency, joint venture, partnership or franchise relationship
between the parties hereto.  After the Resignation Date, except as set forth in
Section 2(c) above, Executive shall have no right under this Agreement, or as a
result of his services to the Company, to participate in any employee,
retirement, insurance or other benefit program of the Company, nor will the
Company make any deductions from Executive’s compensation for taxes, the payment
of which shall be solely Executive’s responsibility (other than tax withholding
arising as a result of the vesting and/or settlement of Executive’s Equity
Awards (as defined below)).  Executive represents and warrants that neither this
Agreement nor the performance thereof will conflict with or violate any
obligation of Executive or right of any third party.  

(e)Other Work Activities.  During the Consulting Period, Executive may engage in
employment, consulting or other work relationships in addition to his work for
the Company, provided that such engagements do not violate the provisions of
this Agreement.  The Company will not be entitled to any setoff or other
reduction in its payments hereunder as a result of such permitted other work
activities.

(d)Compensation.  Executive's compensation for any service during the Consulting
Period shall be mutually agreed between Executive and the Chief Executive
Officer in writing prior to the provision of such services.  

3



--------------------------------------------------------------------------------

 

4.General Release of Claims by Executive.  

(a)Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment
and Housing Act, California Government Code Section 12940, et seq.

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims pursuant to the terms and conditions of the federal law known as
COBRA;

(iv)Claims for indemnity under the bylaws of the Company, as provided for by
California law (including California Labor Code Section 2802) or under any
applicable insurance policy with respect to Executive’s liability as an
employee, director or officer of the Company;

(v)Claims based on any right Executive may have to enforce the Company’s
executory obligations under this Release;

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission or the California Department of Fair Employment and
Housing claims of discrimination; provided, however, that Executive does release
his right to secure any damages for alleged discriminatory treatment;

 

--------------------------------------------------------------------------------

 

(vii)Executive’s right to communicate or cooperate with any government agency;
and

(vii)Any other Claims that cannot be released as a matter of law.

(b)EXECUTIVE ACKNOWLEDGES THAT he HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
he MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c)Executive acknowledges that this Release was presented to him on August 26,
2019, and that Executive is entitled to have twenty-one (21) days’ time in which
to consider it.  Executive further acknowledges that the Company has advised him
that he is waiving his rights under the ADEA, and that Executive should consult
with an attorney of his choice before signing this Release, and Executive has
had sufficient time to consider the terms of this Release.  Executive represents
and acknowledges that if Executive executes this Release before twenty-one (21)
days have elapsed, Executive does so knowingly, voluntarily, and upon the advice
and with the approval of Executive’s legal counsel (if any), and that Executive
voluntarily waives any remaining consideration period.  

(d)Executive understands that after executing this Release, Executive has the
right to revoke it within seven (7) days after his execution of it.  Executive
understands that this Release will not become effective and enforceable unless
the seven (7) day revocation period passes and Executive does not revoke the
Release in writing.  Executive understands that this Release may not be revoked
after the seven (7) day revocation period has passed.  Executive also
understands that any revocation of this Release must be made in writing and
delivered to the Chief Executive Officer of the Company, the Company’s principal
place of business, within the seven (7) day period.

(e)Executive understands that this Release shall become effective, irrevocable,
and binding upon Executive on the eighth (8th) day after his execution of it, so
long as Executive has not revoked it within the time period and in the manner
specified in clause (d) above.  

5.Confirmation of Continuing Obligations.  

(a)Proprietary Rights Agreement.  Executive hereby expressly reaffirms his
obligations under the Company’s standard employee innovations and proprietary
rights assignment agreement (the “Proprietary Rights Agreement”), which
Executive has previously executed, a copy of which is attached to this Release
as Exhibit A and incorporated herein by reference, and agrees that such
obligations shall survive the Resignation Date and any end of his services to
the Company.  

5



--------------------------------------------------------------------------------

 

(b)Customers and Suppliers.  Executive recognizes that he possesses Proprietary
Information (as such term is defined in the Proprietary Rights Agreement) about
the customers or suppliers of the Company and its subsidiaries and affiliates.
Executive recognizes that the Proprietary Information he possesses about these
customers or suppliers may not be generally known, is of substantial value to
the Company and its subsidiaries in developing its business and in securing and
retaining customers, and was acquired by him because of his business position
with the Company and its subsidiaries and affiliates. Executive agrees that, for
a period of nine (9) months beyond the Resignation Date, he will not, directly
or indirectly, influence or attempt to influence customers or suppliers of the
Company or any of its subsidiaries or affiliates to divert their business to any
competitor of the Company, and that he will not convey any such Proprietary
Information or trade secrets about the customers or suppliers of the Company and
its subsidiaries or affiliates to any other person.

(c)Employees.  Executive recognizes that he possesses Proprietary Information
about other employees of the Company and its subsidiaries and affiliates
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with customers of the Company and its
subsidiaries and affiliates. Executive recognizes that the Proprietary
Information he possesses about these other employees is not generally known, is
of substantial value to the Company and its subsidiaries in developing its
business and in securing and retaining customers, and will be acquired by him
because of his business position with the Company and its subsidiaries and
affiliates. Executive agrees that, for a period of nine (9) months beyond the
Resignation Date, he will not, directly or indirectly, induce, solicit or
recruit any employee of the Company or its subsidiaries or affiliates for the
purpose of being employed by him or by any competitor of the Company on whose
behalf he is acting as an agent, representative or employee, and that he will
not convey any such Proprietary Information or trade secrets about other
employees of the Company and its subsidiaries or affiliates to any other person.

(d)Reasonableness of Relief; Blue Penciling.  Executive acknowledges and agrees
that the covenants and agreements contained herein are reasonable and valid in
geographic and temporal scope and in all other respects and are reasonably
necessary to protect the Company. If any court determines that any of the
covenants and agreements contained herein, or any part thereof, is unenforceable
because of the duration or geographic scope of such provision, such court shall
have the power to reduce the duration or scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable to
the maximum extent permitted by applicable law.

(e)Rights and Remedies Upon Breach.  In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of this Section 5, the
Company and its subsidiaries, affiliates, successors or assigns shall have the
following rights and remedies, each of which shall be independent of the others
and severally enforceable, and each of which shall be in addition to, and not in
lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, successors or assigns at law or in equity under this
Release or otherwise:

(i)Specific Performance. The right and remedy to have each and every one of the
covenants in this Release specifically enforced and the right and remedy to
obtain injunctive relief, it being agreed that any breach or threatened breach
of any of the nonsolicitation or other restrictive covenants and agreements
contained herein would cause irreparable injury to the Company and its
subsidiaries, affiliates, successors or assigns and that money damages would not
provide an adequate remedy at law to the Company and its subsidiaries,
affiliates, successors or assigns.

(ii)Accounting. The right and remedy to require Executive to account for and pay
over to the Company and its subsidiaries, affiliates, successors or assigns, as
the case may be, all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive that result from any transaction
or activity constituting a breach of this Release.

 

--------------------------------------------------------------------------------

 

(iii)Cessation of Payments. The right to cease all payments to Executive
hereunder.

(f)Enforceability in all Jurisdictions.  Executive intends to and hereby confers
jurisdiction to enforce each and every one of the covenants and agreements
contained herein upon the courts of any jurisdiction within the geographic scope
of such covenants and agreements. If the courts of any one or more of such
jurisdictions hold any such covenant or agreement unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of Executive and the
Company that such determination shall not bar or in any way affect the Company’s
or any of its subsidiaries’, affiliates’, successors’ or assigns’ right to the
relief provided above in the courts of any other jurisdiction within the
geographic scope of such covenants and agreements, as to breaches of such
covenants and agreements in such other respective jurisdictions, such covenants
and agreements as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants and agreements.

(e)Whistleblower Provision.  Notwithstanding the foregoing, or anything
contained in the Proprietary Rights Agreement, Executive acknowledges that he
will not be held criminally or civilly liable for (i) the disclosure of
confidential or proprietary information that is made in confidence to a
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) disclosure of confidential
or proprietary information in a made in a complaint or other document filed in a
lawsuit or other proceeding under seal or pursuant to court order.

6.Company’s General Release. In consideration for and as a condition of
Executive’s willingness to enter into this Agreement, the Company hereby agrees
to release and forever discharge the Executive from any and all Claims that the
Company may have against the Company as the result of his employment or the
discontinuance of his employment and that are based upon facts known, or which
in the exercise of reasonable diligence should have been known, to the Company's
board of directors. Notwithstanding the foregoing, nothing herein shall release
or discharge any Claim by the Company against Executive, or the right of the
Company to bring any action, legal or otherwise, against Executive as a result
of any failure by him to perform his obligations under this Agreement, as a
result of any acts of gross negligence or willful misconduct or as a result of
any actions or omissions in violation of applicable law.  In addition, the
Company does not release any Claims that cannot be released as a matter of law.

THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

BEING AWARE OF SAID CODE SECTION, THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS
IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT

7.Standing and No Transfer of Claims. Company, on the one hand, and Executive,
on the other, each expressly represents and warrants that it/he has standing to
dismiss any and all claims it/he has or may have against the other and the
Releasees, and that it/he is not a “debtor” within the meaning of the federal or
state bankruptcy statutes. Company and Executive each further represents and
warrants that it/he has not assigned, transferred or conveyed to any person or
entity any claim, demand, liability, obligation or cause of action released by
this Agreement. Company and Executive each agrees to indemnify, defend and hold
harmless the other and the Releasees from any claims which may be asserted
against them based on, or arising out of, any such assignment, transfer, or
conveyance.

7



--------------------------------------------------------------------------------

 

8.No Other Claims. Company Releasors, on the one hand, and Executive Releasors,
on the other, each further promises and represents that it/he has not filed any
other lawsuit against the other and/or its/his Releasees, and that it/he has not
filed or submitted any complaint or charge against the other and/or its/his
Releasees with any government agency (including but not limited to the Equal
Employment Opportunity Commission, the California Department of Fair Employment
and Housing, the Department of Labor, the California Labor Commissioner or
Department of Labor Standards Enforcement, and/or the California Labor Workforce
Development Agency).

9.Non-disparagement; Confidentiality.  Executive agrees that he shall not
disparage or otherwise communicate negative statements or opinions about the
Company, its board members, officers, employees, shareholders or agents;
provided, however, that Executive shall not be prohibited from making such
statements or opinions to his immediate family so long as such statements or
opinions are not likely to be harmful to the Company, its board members,
officers, employees, shareholders or agents or its or their businesses, business
reputations, or personal reputations.  The Company agrees that neither its board
members, officers nor, Chief Technology Officer, Senior Vice President of Global
Sales, Senior Vice President of Global Quality and Support, President of Korea
Business Unit, President of APAC Business Unit, President of EMEA, DZS KeyMile,
and Vice President of Human Resources shall disparage or otherwise communicate
negative statements or opinions about Executive.  Nothing in this Section 9
shall prohibit Executive from (a) testifying in any legal proceeding in which
his testimony is compelled by law or court order and no breach of this provision
shall occur due to any accurate, legally compelled testimony or (b)
communicating or cooperating with any government agency.

10.Binding Arbitration. Except as provided in Section 4 of this Release, any
dispute, claim or controversy based on, arising out of or relating to
Executive’s employment or this Release shall be settled by final and binding
arbitration in Palo Alto, California, before a single neutral arbitrator in
accordance with the employment arbitration rules (the “Rules”) of the Judicial
Arbitration and Mediation Services/Endispute (“JAMS”), and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction.  The
Rules may be found online at www.jamsadr.org. Arbitration may be compelled
pursuant to the California Arbitration Act (Code of Civil Procedure §§ 1280 et
seq.). If the parties are unable to agree upon an arbitrator, one shall be
appointed by JAMS in accordance with its Rules. Subject to Section 11 below,
each party shall pay the fees of its own attorneys, the expenses of its
witnesses and all other expenses connected with presenting its case. Other costs
of the arbitration, including the cost of any record or transcripts of the
arbitration, JAMS’s administrative fees, the fee of the arbitrator, and all
other fees and costs, shall be borne by the Company. This Section 10 is intended
to be the exclusive method for resolving any and all claims by the parties
against each other for payment of damages under this Release or relating to
Executive’s employment; provided, however, that Executive shall retain the right
to file administrative charges with or seek relief through any government agency
of competent jurisdiction, and to participate in any government investigation,
including but not limited to (a) claims for workers’ compensation, state
disability insurance or unemployment insurance; (b) claims for unpaid wages or
waiting time penalties brought before the California Division of Labor Standards
Enforcement; provided, however, that any appeal from an award or from denial of
an award of wages and/or waiting time penalties shall be arbitrated pursuant to
the terms of this Release; and (c) claims for administrative relief from the
United States Equal Employment Opportunity Commission and/or the California
Department of Fair Employment and Housing (or any similar agency in any
applicable jurisdiction other than California); provided, further, that
Executive shall not be entitled to obtain any monetary relief through such
agencies other than workers’ compensation benefits or unemployment insurance
benefits. This Release shall not limit either party’s right to obtain any
provisional remedy, including, without limitation, injunctive or similar relief,
from any court of competent jurisdiction as may be necessary to protect their
rights and interests pending the outcome of arbitration, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.

 

--------------------------------------------------------------------------------

 

11.Attorney Fees. In the event that any dispute between the Company and
Executive should result in arbitration, the arbitrator may award to one or more
of the Prevailing Persons (as defined below) such reasonable attorney fees,
costs and expenses, as determined by the arbitrator. Any judgment or order
enforcing such arbitration may, in the discretion of the court entering such
judgment or order contain, a specific provision providing for the recovery of
attorney fees and costs incurred in enforcing such judgment or order and an
award of prejudgment interest from the date of the breach at the maximum rate of
interest allowed by law. For the purposes of this Section 11: (a) “attorney
fees” shall include, without limitation, attorney fees incurred in the
following: (i) arbitration; (ii) post-arbitration order or judgment motions;
(iii) contempt proceedings; (iv) garnishment, levy, and debtor and third party
examinations; (v) discovery; and (vi) bankruptcy litigation; and (b) “Prevailing
Person” shall mean any person who is determined by the arbitrator in the
proceeding to have prevailed or who prevails by dismissal, default or otherwise.

12.Miscellaneous.

(a)Assignment; Assumption by Successor.  The rights of the Company under this
Release may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Release in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place; provided,
however, that no such assumption shall relieve the Company of its obligations
hereunder.  As used in this Release, the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Release by operation of law
or otherwise.

(b)Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12 of this
Release shall survive the Resignation Date or any termination of Executive's
services to the Company or any termination of this Release.

(c)Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

(d)Interpretation; Construction. The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Release.  This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms.  Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release.  Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.

9



--------------------------------------------------------------------------------

 

(e)Governing Law and Venue. This Release shall be governed by the laws of the
State of California as they are applied to contracts between California
residents to be performed completely within California. The parties irrevocably
submit to the non-exclusive jurisdiction of the Superior Court of the State of
California, Santa Clara County, and the United States District Court for the
Northern District of California, Branch nearest to Palo Alto, California, in any
action to enforce an arbitration award or any other suit brought hereunder. Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by California
law.

(f)Entire Agreement; Modification.  This Release and the Proprietary Rights
Agreement set forth the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersedes all existing agreements between
them concerning such subject matter.  The Employment Agreement shall be
superseded entirely by this Release and the Employment Agreement shall be
terminated and be of no further force or effect.  This Release may be amended or
modified only with the written consent of Executive and an authorized
representative of the Company.  No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.

(g)Counterparts.  This Release may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Release.

(h)Withholding and other Deductions.  All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

(i)Code Section 409A.  

(i)This Release is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the amounts payable
hereunder shall be paid no later than the later of:  (A) the fifteenth (15th)
day of the third month following Executive’s first taxable year in which such
amounts are no longer subject to a substantial risk of forfeiture, and (B) the
fifteenth (15th) day of the third month following first taxable year of the
Company in which such amounts are no longer subject to substantial risk of
forfeiture, as determined in accordance with Code Section 409A and any Treasury
Regulations and other guidance issued thereunder.   Each series of installment
payments made under this Release is hereby designated as a series of “separate
payments” within the meaning of Section 409A of the Code.  

(ii)To the extent applicable, this Release shall be interpreted in accordance
with the applicable exemptions from Section 409A of the Code.  To the extent
that any provision of the Release is ambiguous as to its compliance with Section
409A of the Code, the provision shall be read in such a manner that no payments
payable under this Release shall be subject to an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code.

(iii)Any reimbursement of expenses or in-kind benefits payable under this
Release shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses.  The amount of expenses reimbursed or in-kind benefits payable during
any taxable year of Executive’s will not affect the amount eligible for
reimbursement or in-kind benefits payable in any other taxable year of
Executive’s, and Executive’s right to reimbursement for such amounts shall not
be subject to liquidation or exchange for any other benefit.

 

--------------------------------------------------------------------------------

 

(j)Right to Advice of Counsel.  EXECUTIVE AcknowledgeS that HE HAS the right,
AND IS ENCOURAGED, to consult with HIS lawyer; by hIS signature below, EXECUTIVE
acknowledgeS that HE HAS consulted, or has elected not to consult, with HIS
lawyer concerning this Release.

(Signature Page Follows)

 

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Release as of the dates set
forth below.

 

 

 

 

DASAN Zhone Solutions, Inc.

 

 

 

 

 

 

 

 

 

 

Date:

August 30, 2019

 

By:

/s/    IL YUNG KIM

 

 

 

Name:

Il Yung Kim

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

Date:

August 30, 2019

 

/s/    MIKHAIL GOLOMB

 

 

 

Mikhail Golomb

 

 

 

[SIGNATURE PAGE TO GENERAL RELEASE OF CLAIMS]



--------------------------------------------------------------------------------

 

Exhibit A

Employee innovations and Proprietary rights assignment Agreement

 




 

--------------------------------------------------------------------------------

 

DASAN ZHONE SOLUTIONS, INC.

EMPLOYEE INNOVATIONS AND PROPRIETARY RIGHTS

ASSIGNMENT AGREEMENT

This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
DASAN Zhone Solutions, Inc.  ("Company").  In return for my new or continued
employment by Company and other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, I acknowledge and agree that:

1.Duties; At‑Will Employment; No Conflict.  I will perform for Company such
duties as may be designated by Company from time to time.  I agree that my
employment with Company is for no specified term, and may be terminated by
Company at any time, with or without cause, and with or without
notice.  Similarly, I may terminate my employment with Company at any time, with
or without cause, and with or without notice.  During my period of employment by
Company, I will devote my best efforts to the interests of Company and will not
engage in other employment or in any activities determined by Company to be
detrimental to the best interests of Company without the prior written consent
of Company.

2.Prior Work.  All previous work done by me for Company relating in any way to
the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Company is
the property of Company, and I hereby assign to Company all of my right, title
and interest in and to such previous work.

3.Proprietary Information.  My employment creates a relationship of confidence
and trust between Company and me with respect to any information:

(a)Applicable to the business of Company; or

(b)Applicable to the business of any client or customer of Company, which may be
made known to me by Company or by any client or customer of Company, or learned
by me in such context during the period of my employment.

All such information has commercial value in the business in which Company is
engaged and is hereinafter called "Proprietary Information."  By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non‑technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know‑how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and
information.  "Proprietary Information" also includes proprietary or
confidential information of any third party who may disclose such information to
Company or to me in the course of Company's business.

4.Ownership and Nondisclosure of Proprietary Information.  All Proprietary
Information is the sole property of Company, Company’s assigns, and Company’s
customers, and Company, Company’s assigns and Company’s customers shall be the
sole and exclusive owner of all patents, copyrights, mask works, trade secrets
and other rights in the Proprietary Information.  I hereby do and will assign to
Company all rights, title and interest I may have or acquire in the Proprietary
Information.  At all times, both during my employment by Company and after
termination of such

 



--------------------------------------------------------------------------------

 

employment, I will keep in confidence and trust all Proprietary Information, and
I will not use or disclose any Proprietary Information or anything directly
relating to Proprietary Information without the written consent of Company,
except as may be necessary in the ordinary course of performing my duties as an
employee of Company.

I will maintain Proprietary Information in my possession as necessary and shall
return to the appropriate person or location or other wise properly dispose of
Proprietary Information once that need to know no longer exists.  I will not
make copies of or otherwise reproduce Proprietary Information unless there is a
legitimate business need for reproduction.

5.Ownership and Return of Materials.  All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
and all other tangible media of expression) furnished to me by Company shall
remain the property of Company.  Upon termination of my employment, or at any
time on the request of Company before termination, I will promptly (but no later
than five (5) days after the earlier of my employment’s termination or Company’s
request) destroy or deliver to Company, at Company’s option, (a) all materials
furnished to me by Company, (b) all tangible media of expression which are in my
possession and which incorporate any Proprietary Information or otherwise relate
to Company’s business, and (c) written certification of my compliance with my
obligations under this sentence.

6.Innovations.  As used in this Agreement, the term "Innovations" means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs.  “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws.

7.Disclosure of Prior Innovations.  I have identified on Exhibit A ("Prior
Innovations") attached hereto all Innovations, applicable to the business of
Company or relating in any way to Company's business or demonstrably anticipated
research and development or business, which were conceived, reduced to practice,
created, derived, developed, or made by me prior to my employment with Company
(collectively, the "Prior Innovations"), and I represent that such list is
complete.  I represent that I have no rights in any such Innovations other than
those Prior Innovations specified in Exhibit A ("Prior Innovations").  If there
is no such list on Exhibit A ("Prior Innovations"), I represent that I have
neither conceived, reduced to practice, created, derived, developed nor made any
such Prior Innovations at the time of signing this Agreement.

8.Assignment of Innovations; License of Prior Innovations.  I hereby agree
promptly to disclose and describe to Company, and I hereby do and will assign to
Company or Company’s designee my entire right, title, and interest in and to,
(a) each of the Innovations (including Inventions), and any associated
intellectual property rights, which I may solely or jointly conceive, reduce to
practice, create, derive, develop or make during the period of my employment
with Company, which either (i) relate, at the time of conception, reduction to
practice, creation, derivation, development, or making of such Innovation, to
Company's business or actual or demonstrably anticipated research or
development, or (ii) were developed on any amount of Company's time or with the
use of any of Company's equipment, supplies, facilities or trade secret
information, or (iii) resulted from any work I performed for Company, and
(b) each of the Innovations which is not an Invention (as demonstrated by me by
evidence meeting the clear and convincing standard of proof), and any associated
intellectual

 

--------------------------------------------------------------------------------

 

property rights, which I may solely or jointly conceive, develop, reduce to
practice, create, derive, develop, or make during the period of my employment
with Company, which are applicable to the business of Company (collectively, the
Innovations identified in clauses (a) and (b) are hereinafter the "Company
Innovations").  To the extent any of the rights, title and interest in and to
Company Innovations cannot be assigned by me to Company, I hereby grant to
Company an exclusive, royalty-free, transferable, irrevocable, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to practice
such non-assignable rights, title and interest.  To the extent any of the
rights, title and interest in and to Company Innovations can be neither assigned
nor licensed by me to Company, I hereby irrevocably waive and agree never to
assert such non-assignable and non-licensable rights, title and interest against
Company or any of Company’s successors in interest to such non-assignable and
non-licensable rights.  I hereby grant to Company or Company’s designees a
royalty free, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice all applicable patent, copyright,
moral right, mask work, trade secret and other intellectual property rights
relating to any Prior Innovations which I incorporate, or permit to be
incorporated, in any Company Innovations.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, any Prior
Innovations in any Company Innovations without Company's prior written consent.

9.Future Innovations.  I recognize that Innovations or Proprietary Information
relating to my activities while working for Company and conceived, reduced to
practice, created, derived, developed, or made by me, alone or with others,
within three (3) months after termination of my employment may have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, in significant part while employed by Company.  Accordingly, I agree
that such Innovations and Proprietary Information shall be presumed to have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, during my employment with Company and are to be promptly assigned to
Company unless and until I have established the contrary by written evidence
satisfying the clear and convincing standard of proof.

10.Cooperation in Perfecting Rights to Proprietary Information and Innovations.

(a)I agree to perform, during and after my employment, all acts deemed necessary
or desirable by Company to permit and assist Company, at Company’s expense, in
obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Proprietary Information and Innovations assigned or
licensed to, or whose rights are irrevocably waived and shall not be asserted
against, Company under this Agreement.  Such acts may include, but are not
limited to, execution of documents and assistance or cooperation (i) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications, (ii) in the
enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Proprietary Information or Innovations.

(b)In the event that Company is unable for any reason to secure my signature to
any document required to file, prosecute, register, or memorialize the
assignment of any patent, copyright, mask work or other applications or to
enforce any patent, copyright, mask work, moral right, trade secret or other
proprietary right under any Proprietary Information (including improvements
thereof) or any Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, continuing patent
applications, reissues, and reexaminations thereof), I hereby irrevocably
designate and appoint Company and Company’s duly authorized officers and agents
as my agents and attorneys‑in‑fact to act for and on my behalf and instead of
me, (i) to execute, file, prosecute, register and memorialize the assignment of
any such application, (ii) to execute and file any documentation required for
such enforcement, and (iii) to do all other lawfully

 



--------------------------------------------------------------------------------

 

permitted acts to further the filing, prosecution, registration, memorialization
of assignment, issuance, and enforcement of patents, copyrights, mask works,
moral rights, trade secrets or other rights under the Proprietary Information,
or Innovations, all with the same legal force and effect as if executed by me.

11.No Violation of Rights of Third Parties.  My performance of all the terms of
this Agreement and as an employee of Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior to my employment with Company, and I will not disclose to
Company, or induce Company to use, any confidential or proprietary information
or material belonging to any previous employer or others.  I am not a party to
any other agreement which will interfere with my full compliance with this
Agreement.  I agree not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement.

12.Survival.  This Agreement (a) shall survive my employment by Company;
(b) does not in any way restrict my right or the right of Company to terminate
my employment at any time, for any reason or for no reason; (c) inures to the
benefit of successors and assigns of Company; and (d) is binding upon my heirs
and legal representatives.

13.Nonassignable Inventions.  This Agreement does not apply to an Invention
which qualifies fully as a nonassignable invention under the provisions of
Section 2870 of the California Labor Code. I acknowledge that a condition for an
Invention to qualify fully as a non-assignable invention under the provisions of
Section 2870 of the California Labor Code is that the invention must be
protected under patent laws.  I have reviewed the notification in Exhibit B
("Limited Exclusion Notification") and agree that my signature acknowledges
receipt of the notification.  However, I agree to disclose promptly in writing
to Company all Innovations (including Inventions) conceived, reduced to
practice, created, derived, developed, or made by me during the term of my
employment and for three (3) months thereafter, whether or not I believe such
Innovations are subject to this Agreement, to permit a determination by Company
as to whether or not the Innovations should be the property of Company.  Any
such information will be received in confidence by Company.

14.No Solicitation of Employees.  During the term of my employment with Company
and for a period of two (2) years thereafter, I will not directly or indirectly,
for myself or on behalf of or in conjunction with any other persons, solicit,
encourage, or cause others to solicit or encourage any employees of Company to
terminate their employment with Company.

15.Injunctive Relief.  A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to Company for which
there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).

16.Attorneys’ Fees.  In any legal action or other proceeding brought to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and costs.

            17.Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows, with notice deemed given
as indicated:  (a) by personal delivery, when delivered personally; (b) by
overnight courier, upon written verification of receipt; (c) by telecopy or
facsimile transmission, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notices to me shall be sent to any address in
Company's records or such other address as I may specify in writing.  Notices to
Company shall be sent to Company's Human Resources Department or to such other
address as Company may specify in writing.

 

--------------------------------------------------------------------------------

 

18.Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.  Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in California, as applicable, for any matter arising out of or relating
to this Agreement, except that in actions seeking to enforce any order or any
judgment of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.

19.Severability.  If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

20.Waiver; Amendment; Modification.  The waiver by Company of a term or
provision of this Agreement, or of a breach of any provision of this Agreement
by me, shall not be effective unless such waiver is in writing signed by
Company.  No waiver by Company of, or consent by Company to, a breach by me,
will constitute a waiver of, consent to or excuse of any other or subsequent
breach by me.  This Agreement may be amended or modified only with the written
consent of both me and Company.  No oral waiver, amendment or modification shall
be effective under any circumstances whatsoever.

21.       Entire Agreement.  This Agreement represents my entire understanding
with Company with respect to the subject matter of this Agreement and supersedes
all previous understandings, written or oral.

22.Interpretation.  This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor or against any party.  By way of example and
not in limitation, this Agreement shall not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Agreement.  Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.

 




 



--------------------------------------------------------------------------------

 

I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.

 

"COMPANY"EMPLOYEE:

 

DASAN Zhone Solutions, Inc.

 

 

By: /s/ Laura Larsen-MisunasBy: /s/ Michael Golomb

 

 

Title: Director HRPrinted Name: M. Golomb

 

 

Dated: 11/17/2017Dated: 11/17/2017

 